﻿It gives me pleasure to congratulate the President warmly on his election to the presidency of the current session of the General Assembly and to wish him success in carrying out his functions. I should also like to express appreciation of the wise manner in which his predecessor, Mr. Guido de Marco, the Foreign Minister of Malta, conducted the work of the last session.
Likewise, I wish to renew our appreciation and gratitude for the active role of Mr. Javier Perez de Cuellar, the Secretary-General, who has effectively contributed to the enhancement of the United Nations role and has given shape to the principles and purposes of its Charter in many fields of international life.
I should also like to take this opportunity to express our satisfaction with the contents of the Secretary-General's report to the General Assembly at this session. We agree with his analysis of the world situation and the role of the world Organisation, especially his emphasis on the necessity of respecting the Charter and international law.
It is a source of pride for me to stand before the international community as representative of Yemen more than a year after the struggle of the Yemeni people was crowned with achievement of the great goal of unification. This unification is the incarnation of our people's hopes and aspirations throughout its long struggle. This historic event represents our modest contribution to the changes now taking place in many parts of the world, changes which herald the emergence of a new world order. We take pride in the fact that the unification of Yemen is a unique experience in our region. This unification has brought down, once for all, the walls that separated the two parts of Yemen. With the unification, another wall was brought down - namely, that which forced the world to deal with a divided Yemen. Our people has achieved its political unification, peacefully and democratically, on the basis of the Constitution of the Republic of Yemen, adopted through the popular referendum of May 1991. This Constitution has become our guiding light for building a new Yemen that enjoys freedom, democracy, justice and equality. It is the cornerstone of the institutions through which all Yemeni citizens may exercise their full rights and actively participate in political life and the processes of economic development in our country.
As we speak about democracy and equality, which are prerequisites of building a unified society in Yemen, we condemn from this rostrum the coup d'etat that ousted the democratic Government of Haiti and call for the restoration of the elected President. Now that Yemen has been unified, we can clearly voice our hope that there will emerge a new world order, which will bring to all peoples freedom, equality and social and political justice. Our hope is nourished by the developments which have spared humanity the risks of the cold war and helped avert the damage of nuclear confrontation. In this respect, we are pleased to welcome the initiative by President George Bush of the United States of America to remove certain categories of nuclear weapons. We hope that this will be the beginning of disarmament in the area of nuclear weapons and other weapons of mass destruction, and that, as such, it will open the road to a process of full and real disarmament, which would rid the world not only of nuclear, but also of other overkill weapons.
It is heartening to watch the consequences of those new developments. They have led to the unification of Germany and the independence of the three Baltic Republics, which have recently been admitted to membership of the United Nations. This is a welcome development. We also welcome the accession of the two Korean States, since we believe that their membership of the United Nations will bring the Organization closer to universality. We sincerely hope that the Korean people will achieve unification by peaceful and democratic means. I should also like to express our pleasure at the accession by the Republic of the Marshall Islands and the Federated States of Micronesia to the membership of the United Nations. This, in our view, is further testimony that the goal of United Nations universality is being pursued.
Those positive developments in international relations have also paved the way for the start of serious efforts aimed at settling many regional problems, such as those of Cyprus, Western Sahara, southern Africa, Angola, El Salvador, Afghanistan, Cambodia and others. Conversely, the crisis in the Gulf erupted in a manner which ran counter to the principles that govern relations between States, principles which we all observe and respect. Those principles include the non-use of force in the settlement of disputes, the inadmissibility of the violation of the sovereignty of an independent State, and the inadmissibility of the acquisition of the lands of others by force. On the basis of this constant premise, and of our appreciation of the potential dangers inherent in this crisis, the leadership of the Republic of Yemen made relentless efforts to contain and resolve the crisis peacefully and in a brotherly fashion on the basis of respect for the independence and sovereign rights of every Arab State.
Today, in the aftermath of all the complications and the grave military developments witnessed by the region, we feel that our national Arab duty and our geographic location, by virtue of which we are an integral part of the Arabian peninsula and the Red Sea, make it incumbent upon us to redouble our efforts to avert the dangers that threaten the security and stability of our region, to put an end to the consequences of the war that took place there, and to normalise the situation in the area. To achieve this, all the countries of the region should put this phase behind them and intensify their concerted efforts to improve the lot of our peoples and to save the region from a repetition of the recent grave developments that have adversely affected our Arab causes and threatened our future.
We believe that we still have the time and the opportunity to transcend the present stagnation in relations between the countries of the region. Cooperation and brotherliness should replace war and confrontation. If Europe, with all its different nationalities and past conflicts, has managed to build cooperation on common denominators, we must realize that the bonds that unite us are bonds not only of nationality and religion but also of a common history, geography, language, culture and a common destiny.
This goal should be achieved through candour and truthfulness in analysing the crisis that befell the region, putting aside any insistence on the correctness of this or that individual position. We are all required to work towards the normalisation of our relations and the restoration of peace in our region on a solid and sound basis characterised by mutual respect for sovereignty and independence, non-interference in internal affairs, and the exchange of benefits for the good of all the peoples of the area.
All countries of the region, including Iraq, must take part in this process. To begin with, the people of Iraq should be enabled to get over its plight. This requires the return of prisoners and hostages to their families. For humanitarian reasons now accepted by most countries, it is necessary also that the international community lifts the economic blockade imposed upon the Iraqi people. It is essential that the Iraqi people should be enabled to reconstruct their country, repair the damage caused by the war, and to live normally. All Iraqi citizens - especially the elderly, women and children - should be assured of a decent life, including the provision of food, medicines and shelter, like every other people in the region and indeed in the world as a whole.
Our collective responsibility makes it incumbent upon us to work together with the countries of the region. This is not only natural but urgent. He should also work to remove the barriers between the countries of the region. This is essential if our region is to have security and stability, and if it is to be spared the risks of tension and explosions. It should also help to achieve prosperity for our peoples. Moreover, it is our hope that the vigour and optimism generated by the Security Council's determined approach in applying Chapter VII of the Charter in dealing with the crisis in the Gulf will be consolidated further. We want it to be the rule, not the exception. We want it to reinforce the Council's position as a world authority that can enforce its resolutions by the various effective means at its disposal. In our view, this resolve has developed into a mechanism based on the fulfilment of the concepts and rules of the United Nations Charter.
This Organisation should persevere in applying such rules uniformly in addressing all International questions, foremost among which is the Arab-Israeli conflict in the Middle East, and especially the question of the Palestinian Arab people, which is the core of the conflict. Only such a serious and balanced approach would consolidate the credibility and seriousness of the international community. It should remove any double standards in the application of just laws and principles. In addition, it would help prevent the collapse of the pillars of a durable and just peace in the Middle East and the world as a whole. To this end, we must all work to develop and apply solid foundations for an international consensus on the Middle East question. In this regard, the most important fact is that no durable, just and comprehensive peace will ever be possible in the region unless the Palestinian people is enabled to exercise its inalienable national rights, and unless Israel withdraws completely from the Palestinian territories occupied since 1967, including the holy city of Al-Quds and the other occupied Arab territories.
We in the Republic of Yemen look forward with optimism to the success of the peace initiative led by the United States of America. We hope that it will lead to just peace in our region. In this respect we believe that the resolutions and decisions of the Palestine National Council, which met recently in Algeria, will contribute positively and constructively to the success of peace efforts in the region. We call upon Israel to take a similar positive stand. It is also our view that if these endeavours are to succeed, all the unlimited political, economic, military and financial support that Israel receives should cease. In addition, the Security Council should not be prevented from exercising the power it possesses under the Charter in acting against Israel, whose record is replete with unpunished and unhindered violations of the Charter and with constant and blatant rejection of the resolutions of the Security Council and of the General Assembly. If peoples are not to be disappointed, and if United Nations resolutions are not to lose their credibility, the international community must urgently put an end to Israel's non-compliance with Security Council and General Assembly resolutions that declare the annexation of Al-Quds null and void. The international community should also put pressure on Israel to desist from its policy and practice of confiscating, and settling Jewish immigrants on, Palestinian lands, as well as all its other suppressive and oppressive measures that constitute a flagrant violation of the Charter of the United Nations, principles of international law and relevant international agreements. 
It is high time that an end is put to Israel's annexation of the Syrian Golan and its continued occupation of southern Lebanon. Also, we emphasize that the cornerstone for establishing a durable and just peace lies in granting the Palestinian people its right to self-determination on its national soil under the leadership of its sole and legitimate representative, the Palestine Liberation Organization.
We call upon those countries which are assisting the immigration of Jews to halt that immigration, which must lead to the expansion of the policy of settlement in the occupied Palestinian and Arab lands. These countries should put pressure on Israel to put a stop to the building of settlements in the occupied territories. In this context, we renew our call for strong international measures to eliminate Israel's nuclear armaments, especially in view of the grave dangers these weapons pose to the whole region.
My country, which belongs to the group of least developed countries, still suffers the economic ills associated with being such a country. Accordingly, we believe that the future of the new world order will be determined not only by progress on the political level but also by concomitant achievements on the economic level. This prompts us, given the fact that developing countries form the majority in this Organization, to hope that our concerns in respect of overcoming our economic difficulties are felt to the same extent by our partners, the nations of the industrialized developed world.
We know that this is not an easy task. However, it will be the acid test of the success or failure of the international community's efforts to lay the foundations of the new world order. Unless the discrepancies are removed and the gap between rich and poor countries is at least narrowed and the economic barriers between developed and developing countries are lifted, every achievement will remain precarious. The deteriorating economic situation should be dealt with by our partners on the basis of equality and justice. This would guarantee continued interaction between us and our partners, which is an absolute must if a world economic collapse is to be averted at a time when we have high hopes for achieving economic progress in the wake of all the political gains we have witnessed so far.
Our future options are clear. With concerted efforts by all, we can determine, at this historical juncture, the principal features of the transition to a new world order. Yemen will spare no effort in its endeavours to remain an active partner in the international community: we sincerely wish to work hard with the other countries of the world in order to consolidate international peace and security and promote stability, prosperity and social and economic progress for all peoples. We are hopeful that this session will initiate sincere efforts towards these goals.
